Citation Nr: 0434377	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for service-connected status post percutaneous coronary 
artery angioplasty secondary to coronary artery disease with 
atrial fibrillation (heart disability).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from May 1963 until 
April 1965 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which continued the assignment of a 30 
percent disability evaluation for the appellant's service-
connected heart disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the record, the Board notes that the 
appellant, through his representative, requested a BVA 
videoconference hearing before a member of the Board in 
December 2004.  However, to date, the appellant has not been 
scheduled for such hearing.

Pertinent law provides that a hearing on appeal will be 
granted if the appellant, or his duly authorized 
representative expresses a desire to appear in person.  
38 C.F.R. § 20.700(a) (2004).  Furthermore, the appellant, or 
his or her duly authorized representative may request a 
hearing before the Board of Veterans' Appeals at a Department 
of Veterans Affairs field facility in conjunction with 
submitting a substantive appeal (VA Form 9) or anytime 
thereafter, subject to the restrictions of Rule 1304.  
38 C.F.R. §§ 20.703, 20.1304 (2004).  The Board additionally 
notes that the claims file shows that the appellant's request 
for such BVA hearing was timely.  38 C.F.R. § 20.1304 (2004).  
Therefore, this case is remanded for purposes of affording 
the appellant an opportunity to present argument to the Board 
via a BVA videoconference hearing.

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled for the 
next available BVA videoconference hearing.  
Notice should be sent to the veteran and to 
his representative, in accordance with the 
applicable regulations.  Care should be taken 
to assure that the representative is 
adequately informed of the time and location 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


